Name: Commission Regulation (EEC) No 162/88 of 21 January 1988 suspending the standing invitation to tender for the refund for export of maize
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 18/30 Official Journal of the European Communities 22. 1 . 88 COMMISSION REGULATION (EEC) No 162/88 of 21 January 1988 suspending the standing invitation to tender for the refund for export of maize HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3989/87 (2), and in particular Article 16 (6) thereof, Whereas it is convenient to suspend the tender under Commission Regulation (EEC) No 3308/87 (3) ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, Article 1 The tender under Regulation (EEC) No 3308/87 is hereby suspended. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 377, 31 . 12 . 1987, p. 1 . (3) OJ No L 313,-4. 11 . 1987, p. 16 .